MEMORANDUM **
California state prisoner Richard T. Henry appeals pro se from the district court’s judgment denying his habeas corpus petition brought pursuant to 28 U.S.C. § 2254. We have jurisdiction under 28 U.S.C. § 2253. We review de novo, Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1126 (9th Cir.2006), and we affirm.
We reject as foreclosed the State’s contention that we lack jurisdiction to entertain this appeal because Henry did not obtain a certificate of appealability. See Rosas v. Nielsen, 428 F.3d 1229, 1231-32 (9th Cir.2005) (per curiam).
After reviewing the record, we conclude that the prison disciplinary proceedings comported with the requirements of due process. Henry received notice of the charges against him two days before the hearing. Federal due process requires that an inmate subject to prison disciplinary proceedings receive advance notice of no fewer than 24 hours of the charges against him. See Wolff v. McDonnell, 418 *232U.S. 539, 564, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). Failure to comply with the California state notice requirements is not a basis for federal habeas relief. See Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991). Thus, the California Superior Court’s determination that the prison disciplinary proceedings did not deprive Henry of his federal due process rights was neither contrary to nor an unreasonable application of federal law. See 28 U.S.C. § 2254(d)(1).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.